DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Reply filed 10 January 2021 included:
A replacement abstract that overcomes the abstract objection; and
An amendment to claim 1 limiting the second setting to “the second setting is used for driving maneuvers [sic] shunting, turning, and/or reverse driving” which has resulted in new grounds of rejection adding Schneider (DE 102015014263A1).
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Applicant argues, pages 7-8, that Bauer does not disclose or suggest the amended claim feature of “the second setting is used for driving maneuvers [sic] shunting, turning, and/or reverse driving”.  Applicant recognizes and admits that Bauer does detect when the reverse gear is engaged on page 8 but nonetheless argues that Bauer does not teach or suggest the amended feature.  More specifically, Applicant argues that Bauer switches the display to a rear camera and that the recited image parameters in claim 1 relate to how something is seen rather than what is seen (Bauer).
In response, Bauer discloses operator interface buttons 590, 591, 592, 593, 594 which may control “any other display or system described herein or within the 
Bauer’s also discloses operator interface buttons that may include manual driver inputs which aligns with Applicant’s instant specification in paragraph [0043] that includes manual inputs for changing image parameters. 
Furthermore Bauer also discloses a light sensor 234, glare sensor 236 and/or brightness detector 274 in [0200] each of which are sensors mounted to the vehicle as shown in Figs. 18 and 19.  Furthermore, these sensors 234, 236 and/or 275 detect “driving signals” and otherwise indicate the driving situation such that usage of the second setting is based on the driving situation by detecting driving signals as claimed {see [0213]-[0216] in which, e.g., control 262 adjusts the integration time of the image sensor (second setting image parameters) so that the desired average image brightness is maintained based on the driving situation by detecting driving signals 
Nevertheless, Bauer is not relied upon to disclose driving signals that include shunting, turning and/or reverse driving.  For this newly added limitation, see Schneider (DE 102015014263A1) which is applied below.
Claim Interpretation
	It is noted that claims 1, 5, 6, 10 and 15 use the term “and/or”.  Consistent with Ex Parte Gross, Appeal No. 2011-004811, “‘and/or’ covers embodiments having element A alone, element B alone, or elements A and B taken together.” Appeal No. 2011-004811, Decision on Appeal, at 4 (Jan. 3, 2014, emphasis added).  Therefore, this interpretation will be applied to claims 1, 5, 6, 10, and 15.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“capture unit” in claims 1-4, 11, and 12 with corresponding structure in paragraph [0040];
“control unit” in claims 1 and 15 with corresponding structure in paragraphs [0007] and [0014]; and
“reproduction unit” in claims 1-14 with corresponding structure in paragraph [0042].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite “the second setting is used for driving maneuvers [sic] shunting, of shunting, turning …” was intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2009/0096937) and Schneider (DE 102015014263A1).  It is noted that the citations to Schneider below are relative to the machine English language translation which is being provided with this office action.
Claim 1 (claim language in bold)
	In regards to claim 1, Bauer discloses an indirect view system for a vehicle {see vehicle rear view mirror assembly 10 in Fig. 1A including display 100}, comprising:
at least one capture unit which is adapted for capturing image data of at least an area of view around the vehicle {camera 226 which includes image sensor ; 
at least one control unit which is adapted for processing the image data which are captured by the capture unit {control logic 284 and image sensor interface/control 262, Fig. 19 and below citations}; and
at least one reproduction unit which is adapted for reproducing the area of view {display system 232, Fig. 19 and paragraphs [0200]-[0202] in which an enhanced image of the scene 224 around the vehicle (area of view) is (re)produced and displayed by display 100};
wherein the indirect view system has a first setting for showing the area of view and at least a second setting for showing the area of view, wherein the first setting uses predetermined image parameters {initially it is noted that Bauer discloses operator interface buttons 590, 591, 592, 593, 594 which may control “any other display or system described herein or within the references incorporated by reference” as discussed in paragraph [0319].  See also paragraph [0324] stating “The controller (or controllers) may receive signals from switches and/or sensors associated with any of the devices described herein and in the references incorporated by reference herein to automatically manipulate any other device described herein or described in the references included by reference”.  Furthermore, the camera (image sensor array 60) shown in Fig. 2 is most certainly one of the “systems described herein” and a “sensor” that is discussed in [0324] such that the control via operator interface buttons (e.g. first and second settings) includes camera control and display control that 
As noted above, the image data gathered by the camera 226 has “an area of view” around the vehicle (sides, back, front, top, and bottom).  Thus, the camera settings (first settings) are for “showing an area of view”.
Furthermore, the “first setting [that] uses predetermined image parameters” corresponds to a variety of settings disclosed by Bauer including:
a) the input variable attenuation filter 252 (paragraphs [0203], [0208]-[0209], which uses predetermined image parameters of brightness via detector 274 to control the brightness of camera output (see paragraphs [0212]- [0214]);
 b) the non-preferred (expensive) but highly conventional lens with a variable (iris) aperture setting suggested in [0208] which used predetermined image parameters (e.g. size of aperture for each aperture setting) that may be adjusted before the image capturing and display on a reproduction unit;
c) the aperture setting of the image sensor array that uses a “predetermined image parameter” (fixed aperture setting) as mentioned in paragraph [0208]; 
d) display pixel luminance mapping control 276 ([0212]- [0215], [0231], [0235],) which accounts for or “uses” the larger contrast range capability of the camera relative to the display illustrated in Fig. 22 such that the transfer function (predetermined image parameters) could be adjusted based on the input video characteristics (ambient and/or glare light levels) wherein the display pixel luminance mapping control 276 increases 
e) intensity of camera system 226 adjusted in inverse proportion to camera sensitivity setting based on vehicle lighting conditions and other factors ([0215]-[0216]).
It is further noted that the instant specification broadly discloses the “first setting” as using adaptation of contrast, color temperature, saturation, etc. of the image data (paragraph [0014]), resolution, white balance, and exposure (paragraph [0017]) which correspond to prior art disclosures a)-e) above.  Furthermore, paragraph [0016] of the instant specification clarifies that determining which image parameters are to be used depends on the ambient light quantity that is steadily monitored which is consistent with and fully met with at least a), d) and e). Moreover, it is noted that the claimed “predetermined image parameter” has no specified frame of reference or other limitation specifying when the image parameter is “predetermined”.}; 
the at least second setting uses image parameters in an at least partial low light intensity vehicle environment which image parameters are changed in view of the first setting {according to paragraph [0043] of the instant application the “second setting” (setting 2) is broadly defined as “Setting 2 uses changed (in view of the setting 1 changed and adapted, respectively) image parameters …”.  As such Appellant defines “changed in view of” as broadly meaning that the second “setting” is different than the first “setting”.  Furthermore, Bauer’s operator interface (first and second settings) may be used to control any system, devices, etc. as per paragraphs [0319] and [0324] including the camera sensitivity discussed in paragraphs [0213]-[0215] and/or camera exposure per paragraph [0238].  See also the citations for a)-e) above in which the 
the first setting and at least the second setting are usable in the at least partial low light intensity vehicle environment depending on the driving situation {initially it is noted that settings being “usable” is extremely broad.  For example, an ice cream cone may not be the best tool for the job but it is nonetheless “usable” to put out forest fires.  Even under a narrow interpretation, the control of camera exposure and/or sensitivity is done such that, e.g. “the desired average image brightness in the camera system output signal 268 is maintained” across a range of lighting conditions, including a “low intensity vehicle environment”.  Regarding “depending on the driving situation” the BRI of this phrase includes driving in low light conditions and/or passing through a changing lighting condition such as a tunnel or backing/turning/shunting into a dark(er) garage}, and
wherein the second setting is used for driving maneuvers [sic] 

The selection of setting 1 and 2 occurs either automatically
by detecting driving signals ( speed, turning angle of the
steering wheel, turn signal, time, GPS, sensors mounted on
the vehicle, etc.) and/or by detecting driver' s inputs (manual
inputs, driver' s movements, voice commands, etc.) . 
Applicant’s instant specification, paragraph [0043], emphasis added which is also referenced by Applicant to support the amendment at issue.

Detecting driving signals and driver maneuvers is clearly met by a) Bauer’s manual driver inputs and/or b) the sensors mounted on the vehicle as further evidenced below. 
Bauer discloses operator (driver) interface buttons 590, 591, 592, 593, 594 which may control “any other display or system described herein or within the references incorporated by reference” as discussed in paragraph [0319].  See also paragraph [0324] stating “The controller (or controllers) may receive signals from switches and/or sensors associated with any of the devices described herein and in the references incorporated by reference herein to automatically manipulate any other device described herein or described in the references included by reference”.  Furthermore, the camera (image sensor array 60) shown in Fig. 2 is most certainly one of the “systems described herein” and a “sensor” that is discussed in [0324] such that the control via operator interface buttons (e.g. a first setting and second setting) includes camera control and display control that use predetermined image parameters including the camera sensitivity discussed in paragraphs [0213]-[0215] and/or camera exposure per paragraph [0238].  

Furthermore Bauer also discloses a light sensor 234, glare sensor 236 and/or brightness detector 274 in [0200] each of which are sensors mounted to the vehicle as shown in Figs. 18 and 19.  Furthermore, these sensors 234, 236 and/or 275 detect driving signals and otherwise indicate the driving situation/driving maneuvers such that usage of the second setting is based on the driving maneuvers {see [0213]-[0216] in which, e.g., control 262 adjusts the integration time of the image sensor (second setting image parameters) so that the desired average image brightness is maintained based on the driving situation by detecting driving signals (brightness detector 274 detecting image signals consistent with Applicant’s instant specification [0043])}.   
Nevertheless, Bauer is not relied upon to disclose driving signals that include shunting, turning and/or reverse driving.
	Schneider is a highly relevant reference that dynamically adjusts image parameters of a camera mounted to a vehicle and capturing image data of an area of view around the vehicle.  See abstract, claims 1, 4, 5 [0001], [0012], [0013], [0015] discussing adjusting sensor parameters of an image sensor device based on environmental data such as detected ambient brightness.
	Schneider also teaches “wherein the second setting is used for driving maneuvers [sic] shunting, turning and/or reverse driving”.  See [0017]-[0021] in which the sensor parameters are adjusted in response to a reverse gear position.  See also [0042]-[0046] explaining that the reverse gear driving mode may also be coupled with 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bauer’s use of first and second settings of image parameters to include “wherein the second setting is used for driving maneuvers [sic] shunting, turning and/or reverse driving” as taught by Schneider because Schneider explicitly motivates doing so in [0045] explaining that for reverse driving a driver “has an interest in getting the area behind his motor vehicle as bright as possible with as much environmental information as possible displayed and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
	In regards to claim 5, Bauer discloses wherein the second setting attenuates image data which are located in a highlight intensity part of an area of view by increasing the exposure time and/or by additional amplification and/or by using at least one further exposure time and/or by an adaptation of the dynamic compression (See paragraph [0042] which applies different integration periods (exposure times) depending on wherein the corresponding area of the scene/sensor is dimly light or brightly lit (e.g. by headlights)).
It is recognized that the citations and evidence provided above are derived from potentially different embodiments of Bauer.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
Claim 6
	In regards to claim 6, Bauer discloses wherein the second setting highlights image data which are located in a low light intensity part of an area of view by increasing the exposure time and/or by additional amplification and/or by using at least one further exposure time and/or by adapting the dynamic compression (See paragraph [0042] which applies different integration periods (exposure times) depending on wherein the corresponding area of the scene/sensor is dimly light or brightly lit (e.g. by headlights)).
It is recognized that the citations and evidence provided above are derived from potentially different embodiments of Bauer.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed combinations and sub-combinations of the image parameter controlling techniques disclosed therein because a) Bauer explicitly motivates doing so at least in paragraph [0329]-[0330] and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 7
	In regards to claim 7, Bauer discloses wherein 
	Although Bauer discloses operator interface buttons 590, 591, 592, 593, 594 that clearly met claim 7 and its non-amended base claim 1, Bauer is not relied upon to disclose driver inputs such as gear selection that would be necessary to effectuate using the second setting for driving maneuvers of shunting, turning and/or reverse driving as now set forth in amended base claim 1).
Schneider teaches wherein using of the second setting is based on driver’s inputs {See [0017]-[0021] in which the sensor parameters are adjusted in response to a reverse gear position.  See also [0042]-[0046] explaining that the reverse gear driving mode may also be coupled with ambient brightness below a predefined threshold which clearly meets the claimed “second setting uses image parameters in an at least partial low light intensity vehicle environment which image parameters are changed in view of the first setting”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bauer’s use of first and second settings of image parameters to include “wherein the second setting is used for driving maneuvers [sic] shunting, turning and/or reverse driving” and :wherein using of the second setting is based on driver’s inputs” as taught by Schneider because Schneider explicitly motivates doing so in [0045] explaining that for reverse driving a driver “has an interest in getting the area behind his motor vehicle as bright as possible with as much environmental information 
Claim 8
	In regards to claim 8, Bauer discloses 
Although Bauer discloses operator interface buttons 590, 591, 592, 593, 594 that clearly met intervening claim 7 and its non-amended base claim 1, Bauer is not relied upon to disclose driver inputs such as gear selection that would be necessary to effectuate using the second setting for driving maneuvers of shunting, turning and/or reverse driving as now set forth in amended base claim 1 or the manual driver input of such gear selection as required by claim 8.
Schneider teaches wherein using of the second setting is based on driver’s inputs wherein the driver’s inputs occur manually {See [0021]-[0018] in which the sensor parameters are adjusted in response to a reverse gear position.  See also [0042]-[0046] explaining that the reverse gear driving mode may also be coupled with ambient brightness below a predefined threshold which clearly meets the claimed “second setting uses image parameters in an at least partial low light intensity vehicle environment which image parameters are changed in view of the first setting”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bauer’s use of first and second settings of image parameters to include “wherein the second setting is used for driving maneuvers [sic] shunting, turning and/or reverse driving” ; “wherein using of the second setting is based on 
Claim 9
	In regards to claim 9, Bauer discloses
Although Bauer discloses operator interface buttons 590, 591, 592, 593, 594 that clearly met intervening claim 7 and its non-amended base claim 1, Bauer is not relied upon to disclose wherein the driver’s inputs occur by means of the driver’s behavior  such as gear selection that would be necessary to effectuate using the second setting for driving maneuvers of shunting, turning and/or reverse driving as now set forth in amended base claim 1 or the driver’s inputs occurring by means of the driver’s behavior as required by claim 9.
Schneider teaches wherein the driver’s inputs occur by means of the driver’s behavior {See [0017]-[0021] in which the sensor parameters are adjusted in response to a reverse gear position that is selected by means of the driver’s behavior of selecting the reverse gear.  See also [0042]-[0046] explaining that the reverse gear driving mode may also be coupled with ambient brightness below a predefined threshold which clearly meets the claimed “second setting uses image parameters in an at least partial 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bauer’s use of first and second settings of image parameters to include “wherein the second setting is used for driving maneuvers [sic] shunting, turning and/or reverse driving” ; “wherein using of the second setting is based on driver’s inputs”; and wherein the driver’s inputs occur by means of the driver’s behavior
as taught by Schneider because Schneider explicitly motivates doing so in [0045] explaining that for reverse driving a driver “has an interest in getting the area behind his motor vehicle as bright as possible with as much environmental information as possible displayed and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 10
	In regards to claim 10, Bauer discloses wherein using the second setting is based on vehicle data and/or image data [Bauer also discloses a light sensor 234, glare sensor 236 and/or brightness detector 274 in [0200] each of which are sensors mounted to the vehicle as show in in Figs. 18 and 19.  Furthermore, these sensors 234, 236 and/or 275 detect driving signals (image data) and otherwise indicate the driving situation such that using of the second setting is based on the driving situation by detecting driving signals as claimed {see [0213]-[0216] in which, e.g., control 262 adjusts the integration time of the image sensor (second setting image parameters) so that the desired average image brightness is maintained based on the driving situation 
Claim 15
	In regards to claim 15, Bauer discloses wherein the control unit is adapted to carry out the first setting and/or the second setting {see control logic 284 and image sensor interface/control 262, Fig. 19 and the citations above for claim 1 particularly the citations in a)-e)}
Claim 16
	In regards to claim 16, Bauer discloses wherein the view system is a mirror replacement system (see rear view mirror assembly 10 in Fig. 1A and paragraph [0092] stating that the display device 100 of mirror assembly 10 may constitute all of the area of the mirror element which would, thus, replace the mirror with a display).

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schneider as applied to claim 1 above, and further in view of Erfinder (DE-102013020952 A1).  A full machine English translation of Erfinder was supplied with the first Office Action and the cross references below are with respect to this translation.
Claim 2
	In regards to claim 2, Bauer discloses wherein in the second setting at least an amplification of the sensitivity.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein in the second setting at least an amplification of the luminous sensitivity of the capture unit occurs as taught by Erfinder because doing so a) increases the dynamic range of the camera over a wider range of brightness levels and/or b) merely combines prior art elements according to known methods to yield predictable results.
Claim 3
	In regards to claim 3, Bauer is not relied upon to disclose but Erfinder teaches 
 wherein the amplification occurs in the analog part of the image sensor of the capture unit (see paragraph [0019] discussing the gain factor of the analog amplifier in the image sensor may be controlled depending upon brightness).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bauer’s vehicle camera system to include wherein the amplification occurs in the analog part of the image sensor of the capture unit as taught by Erfinder because doing so a) increases the dynamic range of the camera over a wider range of brightness levels and/or b) merely combines prior art elements according to known methods to yield predictable results.

Claim 4
	In regards to claim 4, Bauer is not relied upon to disclose but Erfinder teaches wherein the amplification occurs in the digital part of the image sensor of the capture unit (see paragraph [0019] discussing amplification using digital gain).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bauer’s vehicle camera system to include wherein the amplification occurs in the digital part of the image sensor of the capture unit as taught by Erfinder because doing so a) increases the dynamic range of the camera over a wider range of brightness levels and/or b) merely combines prior art elements according to known methods to yield predictable results.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schneider as applied to claim 1 above, and further in view of Bechtel (US 2003/0103141).
Claim 10
This is an alternative rejection that assumes, in arguendo, that Bauer does not disclose the limitations of claim 10 “wherein using the second setting is based on vehicle data and/or image data”.
Bechtel is a highly analogous camera system for a vehicle.  Indeed, Bauer incorporates Bechtel by reference in paragraph [0214] thus clearly evidencing the analogous nature of Bechtel.
	In regards to claim 10, Bechtel teaches wherein using the second setting is based on vehicle data and/or image data [(see the methodology in paragraph [0041] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Bauer to include wherein using the second setting is based on vehicle data and/or image data as taughy by Bechtel because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 17
In regards to claim 17, Bauer is not relied upon to disclose but Bechtel teaches wherein the first setting and the second setting show at least two bright point light sources in a low light intensity vehicle environment distinguishable from each other on the reproduction unit {See paragraph [0042] which reduces headlight glare by using a shorter integration period for sensor areas corresponding to the headlights while noting that light from the headlights will nevertheless still be sensed but with reduced glare and better control of overall scene brightness such that the displayed image of the headlights would show at least two bright point sources in a low light intensity vehicle environment as claimed.  Shortening the integration time period for the sensor as taught by Bechtel teaches a second setting (shorter integration time period) which is changed in view of the first setting (the original, non-shorted integration time 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Bauer to include wherein the first setting and the second setting show at least two bright point light sources in a low light intensity vehicle environment distinguishable from each other on the reproduction unit as taught by Bechtel because doing so a) reduces headlight glare and thereby improves driving safety as explicitly motivated by Bechtel in paragraph [0042] and/or b) merely combines prior art elements according to known methods to yield predictable results.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schneider as applied to claim 1 above, and further in view of Lim (US 2016/0165120).
Claims 11 and 12

	Lim is a highly analogous mirror replacement system for a vehicle that includes a camera 10 and display 50 (see Fig. 1).   Lim also teaches (claim 11) wherein the capture unit is a HDR-compatible camera, which uses at least two different exposure times for capturing an area of view around the vehicle (see paragraphs [0008], [0019],  [0059] and (claim 12) wherein the capture unit is a HDR-compatible camera and the second setting is adapted to highlight image data in low light intensity areas of the vehicle environment by means of a dynamic compression (dynamic compression is also referred to as tone mapping that maps/compresses the high dynamic range from two (or more) exposure settings so that the image fits within the dynamic range of the display (see paragraphs [0003] and [0040]).  Lim discloses such tone mapping/dynamic compression in Fig. 4, S30, and paragraphs [0039], [0040], [0051]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include a) wherein the capture unit is a HDR-compatible camera, which uses at least two different exposure times for capturing an area of view around the vehicle and b) wherein the capture unit is a HDR-.
Conclusion
Mathews (US-6256057 B1) discloses auto exposure control (AEC) based on vehicle velocity, altitude, and depression angle thus reading on some of the other disclosed options for second setting based on driving situation by detecting driving signals.  See Fig. 22 and related disclosure.
Stavely (US-20050248660 A1) discloses image exposure control for a vehicle mounted camera based on relative motion (speed) of the vehicle/camera.  See Fig. 6B
Weber (US-20140354811 A1) discloses a vehicle vision system with enhanced low light capabilities that adjusts image parameters (exposure time, gain, frame rate) based on “driving signals”. See [0004], [0017]-[0023], [0025], claims 2, 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486